Citation Nr: 0125507	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  99-21 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1969 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC, which found that new and material evidence had not been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for sarcoidosis.  The 
veteran perfected a timely appeal of this determination.


REMAND

Veterans Claims Assistance Act

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his or claim and expanded the duty to 
notify the veteran and his or her representative, if any, 
concerning the aspects of claim development.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5106A, 5107 (West Supp. 2001); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001)(to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).

In connection with his application to reopen a previously 
denied claim of entitlement to service connection for 
sarcoidosis, the evidence of record includes a copy of the 
veteran's most recent December 2000 VA examination conducted 
at the Washington DC VA medical center (WVMAC).  The 
veteran's December 2000 examination report contains 
references to multiple past WVMAC treatment reports dating as 
far back as May 1971, to include records of prior 
hospitalization, treatment, and chest x-rays.  The Board 
observes that while past WVAMC records were referenced in the 
veteran's examination report, the records themselves have not 
yet been associated with the claims folder.  Because VA 
treatment records are considered to be constructively of 
record and are particularly relevant to the instant claim, 
this case must be remanded so that the RO may obtain complete 
VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims folder all relevant VA 
treatment records that have not already 
been made part of the claims folder.  In 
particular, the RO should obtain copies 
of all of the WVAMC treatment and x-ray 
reports referenced in the veteran's 
December 2000 VA examination.  If these 
records are unavailable, the reasons for 
the unavailability should be documented 
in accordance with the proper procedures 
under the Veterans Claims Assistance.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107 (West Supp. 2001)) are 
fully complied with and satisfied.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




